

116 HR 5887 IH: Guard and Reserve Hazard Duty Pay Equity Act
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5887IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Kim (for himself, Mr. Cole, Mr. Palazzo, Mr. Kelly of Mississippi, Mr. Ryan, and Ms. Slotkin) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 37, United States Code, to standardize payment of hazardous duty incentive pay for members of the reserve components of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Guard and Reserve Hazard Duty Pay Equity Act.2.Standardization of payment of hazardous duty incentive pay for members of the reserve components of the Armed Forces(a)In generalSection 301 of title 37, United States Code, is amended—(1)in subsection (a), in the matter preceding paragraph (1)—(A)by inserting under section 204 of this title or compensation under section 206 of this title after member of a uniformed service who is entitled to basic pay; and(B)by striking or (c) and inserting , (c), or (e);(2)in subsection (e), by striking who is entitled to basic pay; and(3)by striking subsection (f).(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2020, and shall apply with respect to duty performed in any month beginning on or after that date.